Citation Nr: 1705585	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967 and from January 1991 to July 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In July 2016, the Board found that new and material evidence had been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, and remanded the underlying issue for further development and initial consideration by the RO.  The appeal has since been returned to the Board for appellate review.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, in July 2016, the Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


FINDING OF FACT
	
The Veteran has not been shown to have an acquired psychiatric disorder and has not responded to requests to provide evidence of an in-service stressor.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO mailed the Veteran a letter in February 2008 notifying him of the information and evidence needed to substantiate the claim for service connection, and informed the Veteran of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision. This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Additionally, pursuant to the Board's July 2016 remand directive, the Veteran was mailed notice of the amended regulatory criteria for establishing entitlement to service connection for posttraumatic stress disorder (PTSD) based on fear of hostile military or terrorist activity.  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied in this regard.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is also found to have been satisfied in this case.  Service treatment and personnel records, VA treatment records, and lay statements from the Veteran have been associated with the claims file.  The Veteran was given the chance to request a hearing before the Board, but did not avail himself of such opportunity.  

Pursuant to the Board's July 2016 remand directives, the AOJ mailed the Veteran a letter in August 2016 requesting that the Veteran provide specific details of the stressful incident(s) in service which resulted in PTSD caused by a fear associated with hostile military or terrorist activity, as such was implied in a June 2015 Informal Hearing Presentation submitted by the Veteran's representative.  The letter also asked the Veteran to identify any treatment he had received relating to a psychiatric disorder, and to provide a release form so that VA could request and obtain records of any such treatment.  The Veteran has not responded to either request, and there is no indication in the record that the Veteran has received treatment, private or VA, for an acquired psychiatric disorder.  As VA nevertheless obtained all outstanding VA treatment records from July 2007 to July 2016, and there has been no indication that the Veteran has more recently undergone treatment for an acquired psychiatric disorder, the Board finds that there has been substantial compliance with the directives of the August 2016 remand, and further remand to cure any minor deviations is unnecessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for an acquired psychiatric disorder.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's credible reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  VA's duty to provide an examination is not limitless, however.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.

In the present case, the Veteran has asserted that he suffers from an anxiety disorder, described on his September 2008 Notice of Disagreement as "anxiety reaction due to combat."  Despite VA's efforts and requests, no further information has been provided by the Veteran describing his current condition or making any specific contentions about his in-service experiences that VA could then research and attempt to confirm.  The VA treatment records associated with the claims file do not demonstrate or indicate that the Veteran has been diagnosed or complained of any anxiety or other psychiatric disorder, and as will be discussed in further detail below, depression and PTSD screening questions reflected in various VA treatment records regularly were negative (i.e. did not indicate psychiatric symptoms).  The Veteran's service personnel and treatment records do not confirm that the Veteran experienced combat or complained of psychiatric symptoms during service, and no information has been provided by the Veteran that would allow for VA to attempt to confirm his contention regarding combat.  Given that the evidence does not support the presence of a current disability or recurring symptoms, and further does not establish an in-service injury, event, or disease, VA's duty to assist the Veteran by providing a VA examination regarding this issue has not been triggered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  The requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  "Psychoses" are among the enumerated disabilities considered to be a "chronic disease" for this purpose.

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the DSM-IV and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in 'combat with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be 'satisfactory,' i.e., credible and 'consistent with circumstances, conditions or hardships of service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's 'fear of hostile military or terrorist activity' and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  "For purposes of this section, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

If, however, VA determines either the Veteran's alleged stressor is not related to combat or a fear of hostile military and terrorist activity, then lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran engaged in combat, his/her lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors').  In such instances, the veteran must introduce, or provide sufficient evidence for VA to obtain, corroborative evidence of the claimed in-service stressors.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III.  Background and Analysis

Considering the evidence of record under the laws and regulations cited above, the Board finds that a preponderance of the evidence weighs against the Veteran's claim of entitlement service connection for an acquired psychiatric disorder. 

In July 2007, the Veteran submitted a statement asking that he be evaluated for his "service-connected disabilities," among which he included "anxiety [disorder]."  After the RO denied the claim to reopen the issue, which had previously been denied in January 1968 and February 1976 rating decisions, the Veteran submitted a Notice of Disagreement stating that his anxiety reaction was due to combat and a direct result of service in Vietnam.  After the RO issued a Statement of the Case continuing the denial in April 2009, the Veteran submitted a VA Form 9 in April 2009, on which he stated that the decision "[i]s incorrect because the (illegible) conditions are related to my active service while I was in Vietnam and in the Gulf War."  Finally, in a June 2015 Appellant's Post-Remand Brief, the Veteran's representative noted the Veteran's April 2009 assertion that his psychiatric condition is related to service in two combat operation theaters, and asserted that the Veteran's diagnosis of "anxiety reaction" in December 1967 represents a chronic disability, psychosis, diagnosed within one year of discharge, for which service connection could be awarded on a presumptive basis.

The referenced "anxiety reaction" diagnosis was made in a December 1967 examination report pertaining to the Veteran's prior claims for service connection for a liver condition and headaches.  On psychiatric examination, the Veteran reported that while he was in service overseas, he was informed about his grandmother's death and brother's drug addiction problems and was very much concerned about it and became nervous.  On mental examination, the examiner noted that the Veteran was well-developed, well-nourished, clean, tidy, cooperative, friendly, well oriented, relevant, and coherent.  The Veteran denied any hallucinatory, delusional, or paranoid ideations, or use of alcohol.  He further denied suicidal ruminations and the Veteran's memory was found to be intact for the remote and recent past, with no manifestation of overt psychosis.  The examiner wrote that there is some anxiety and depression noticeable, and noted that the Veteran's palms were wet with perspiration and that the Veteran smoked one cigarette after another during the interview.  The diagnosis made was "anxiety reaction" with a moderate degree of incapacity.

As an initial matter, although the Veteran's representative asserts that the diagnosis of "anxiety reaction" shortly following service is a diagnosis of a psychosis, there is no competent evidence of record to support this conclusion.  The Board notes that not all psychiatric disorders qualify as "psychoses," and the December 1967 examiner specifically indicated that the Veteran did not display any manifestations of overt psychosis, and denied any hallucinatory, delusional, or paranoid ideations.

Regardless, the Veteran's claim for service connection must be denied because the preponderance of the evidence weighs against a finding that the Veteran has or has had an acquired psychiatric disorder at any time during the relevant appeal period.  Although the Veteran asserts that he has a disability of "anxiety reaction,"  which he relates to in-service combat, the Veteran has not provided any evidence, lay or otherwise, as to the specific symptoms from which he suffers.  Even assuming that the Veteran is claiming that he presently suffers from anxiety, the credibility of such claim is undermined by the contradictory medical evidence of record.  Although the Veteran stated in his initial claim and Notice of Disagreement that evidence could be obtained from the VA Medical Center to support his claim, VA treatment records spanning the course of the appeal period do not document complaints of or treatment for any psychiatric symptoms and/or disorder.  While the VA treatment records show complaints and treatment of various other physical disorders, the Veteran is noted to have responded in the negative regarding  psychiatric complaints/depression on screenings and Reviews of Systems in March 2008, August 2008, December 2008, August 2010, July 2011, September 2012, December 2013, May 2014, September 2014, March 2015, July 2015, December 2015, and May 2016.  On a November 2016 VA gastrointestinal consult, the Veteran was noted to not have depressed or anxious mood, and the Review of Systems was negative for any psychiatric symptoms.  

While a lack of treatment records for a mental health disorder is not necessarily dispositive on the question of whether the Veteran suffers from a current acquired psychiatric disorder, the Board finds that the Veteran's denials of psychiatric symptoms, documented in the treatment records identified above, outweigh the Veteran's bare assertion that he suffers from "anxiety reaction."  While the Veteran, as a lay person, is competent to provide evidence as to his personally-experienced symptoms, as such do not require medical expertise or training, he has not responded to VA's letters requesting further details about his symptomatology and/or treatment of such.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his reports to his treatment providers to be more persuasive than his assertions made in furtherance of his claim for VA service connection benefits, in that it would be expected that the Veteran would be particularly inclined toward truthfulness and forthcomingness in his statements to treatment providers, in order to facilitate productive treatment.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy, and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

The Board further notes that the Veteran has additionally failed to provide VA with any evidence concerning an experienced in-service injury, disease, or event beyond his very vague and broad statements that he experienced combat during his service oversease during the Vietnam War and Gulf War.  However, because the evidence does support the presence of a current acquired psychiatric disorder at any point during the relevant appeal period, the Board need not reach a conclusion as to second, in-service element of the claim for service connection.  

As the weight of the evidence is against a finding that the Veteran has the disability for which benefits are being claimed, service connection for an acquired psychiatric disorder must be denied.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

  

ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


